Citation Nr: 1616398	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  11-17 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to rating in excess of 20 percent for an orthopedic disability of the lumbar spine prior to January 23, 2012.

2.  Entitlement to a rating in excess of 60 percent for an orthopedic disability of the lumbar spine from January 23, 2012 to February 1, 2016.

3.  Entitlement to a rating in excess of 20 percent for an orthopedic disability of the lumbar spine effective February 1, 2016.

4.  Entitlement to a total rating for compensation purposes based on unemployability due to service-connected disabilities (TDIU).

5.  Whether there was clear and unmistakable error (CUE) in a June 2012 rating decision that granted a higher rating of 60 percent for the service-connected orthopedic disability of the lumbar spine.



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from June 1976 to July 1979 and from December 1987 to November 1991.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied a rating in excess of 20 percent for IVDS of the lumbar spine.

During the course of the appeal, a June 2012 rating decision increased the rating of IVDS to 60 percent, effective January 23, 2012.  In this decision, the RO also granted service connection for bilateral lower extremity radiculopathy associated with IVDS.  The right lower extremity was rated 10 percent disabling from April 2, 2008 and 40 percent disability from January 23, 2012, and the left lower extremity was rating 10 disabling from April 2, 2008 and 20 percent disabling from January 23, 2012.  The Veteran did not appeal the initial ratings for bilateral lower extremity radiculopathy, so neither the ratings nor the effective dates are not before the Board.

A May 2015 rating decision later found that there was clear and unmistakable error (CUE) in the June 2012 rating decision that increased the rating for IVDS of the lumbar spine to 60 percent, effective January 23, 2012.  The decision indicated the record would show that IVDS has been rated as 20 percent disabling since December 1, 1999.  See Rating Decision - Narrative and Rating Decision - Codesheet received May 16, 2015.  The Veteran filed a disagreement with the decision.  See VA 9 Appeal to Board of Appeals received July 16, 2015. 

In August 2015, the RO proposed a reduction of the 60 percent rating to 20 percent and the Veteran was notified in November 2015 that the reduction would be effectuated as of February 1, 2016.  See MAP-D Development Letter received August 4, 2015 and Notification Letter received November 17, 2015.  It is unclear why a proposed reduction was initiated when a finding of CUE was already made, but that matter is not before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The June 2012 rating decision granted an increase for the Veteran's orthopedic lumbar disability.   Although the Board is not bound by favorable findings of the AOJ (see Anderson v. Shinseki, 22 Vet App. 423, 428 (2009), an award of increased disability compensation, especially one of which the Veteran has been notified and begun to receive payment, differs from a favorable finding of fact or law.  See Murphy v. Shinseki, 26 Vet. App. 510, 5140 ((2014).  The decision to award a 60 percent rating fell outside the scope of the appeal to the Board.  In other words, the Board could address whether a rating higher than 60 percent is warranted it could not address whether a lower rating is warranted as this is final and binding and may only be reduced on the basis of CUE.  38 C.F.R. § 3.105(a) (2015).

When a May 2015 rating decision did in fact find CUE in the portion of the June 2012 rating decision that granted a 60 percent rating for the orthopedic lumbar disability, the Veteran responded by finding a timely notice of disagreement.  See Rating Decision - Narrative, Rating Decision - Codesheet received May 16, 2015, and VA 9 Appeal to Board of Appeals received July 16, 2015.  A statement of the case (SOC) has not been issued for this issue.

Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the AOJ that this issue remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and require further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that this claim will only be before the Board if the Veteran files a timely substantive appeal.

As the outcome of the appeal initiated to challenge the CUE finding in the June 2012 rating decision will ultimately impact the Board's adjudication of the increased rating claim, these matters are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).  It is also inextricably intertwined with the claim for TDIU.  Id.  

With regard to the TDIU claim, the Veteran has been unclear as to whether he wants to pursue the claim.  He has been asked to submit a completed VA Form 21-8940, which is necessary to adjudicate the TDIU issue.  The duty to assist in the development and adjudication of a claim is not a one-way street. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC to the Veteran addressing the matter issue of CUE in the June 2012 rating decision.  The Veteran must be advised of the time limit for filing a substantive appeal.  Then, only if the appeal is timely perfected, this issue should to be returned to the Board for further appellate consideration.

2.  Provide the Veteran with VA Form 21-8940 and ask that he complete it.  Explain to him that the completion of the form is a requirement for adjudicating his claim for TDIU and that the failure to do so may result in the denial of his claim.

3.  Then, readjudicate the claims for a higher rating for the Veteran's orthopedic lumbar disability and TDIU.  If any benefit sought on appeal remains denied, the Veteran should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

